Citation Nr: 1201965	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty including during the period from April 1984 to August 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in February 2008, and a substantive appeal was timely received in February 2008.  In March 2008, the Veteran withdrew her request for a Board hearing.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file does not reveal pertinent evidence which is not already associated with the paper claims file.  

For reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.


REMAND

Prior to October 25, 2010, under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

Effective October 25, 2010, VA amended its regulations regarding eligibility for specially adapted housing.  The revised 38 C.F.R. § 3.809 provide that a veteran must be entitled to compensation under chapter 11 of title 38, United States Code, for a disability rated as permanent and total.  The disability must be due to:  (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  

The final rulemaking provided specific applicability dates for some of the amended regulations:  the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  None of these provisions apply to the case at hand, however as the Veteran's claim was received in October 2006, both the older and revised criteria apply whichever is more favorable.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  

The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Under 38 C.F.R. § 3.350(a)(2)(i), loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2)(i) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  

The Veteran has established service connection for: major depression (rated 30 percent from December 7, 2004, 50 percent from October 5, 2006 and 70 percent from April 26, 2010); lumbar strain (rated 10 percent from July 19, 2000, and 40 percent from December 7, 2004); right ankle disability (rated 20 percent from August 9, 1994); right knee lateral meniscus tear (rated 10 percent from July 19, 2000); right hip disability (rated 10 percent from October 5, 2006); right wrist disability (rated 10 percent from May 22, 2009, 100 percent from June 5, 2009 and 10 percent from September 1, 2009); left ankle disability (rated noncompensable from August 9, 1994 and 20 percent from April 26, 2010); celiac sprue to include dermatitis herpetiformis (rated noncompensable from August 9, 1994); and bilateral callus hallux (rated noncompensable from February 1, 2005 and 10 percent from April 26, 2010).  

In the instant case, there is conflicting medical evidence as to whether there is loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

On June 2008 VA joints examination, the Veteran complained that her right ankle was very unstable causing her to fall multiple times.  She wore ankle braces and during flare-ups used a cane and at times crutches.  On range of motion testing of the right ankle, dorsiflexion was from 0 to 6 degrees with pain, and plantar flexion was from 0 to 45 degrees with pain at 45 degrees.  The Veteran declined repetitive motion and could not be tested for instability due to severe pain.  The examiner noted that x-rays of the ankles were normal.  The Veteran had stiffness and minimal pain in the left ankle; dorsiflexion was from 0 to 10 degrees, and plantar flexion was from 0 to 40 degrees with pain.  The Veteran declined to perform repetitive motion testing and declined to have a right knee and right hip joint exam because when examined during her last podiatry examination she had severe pain and ended up in the emergency ward.  The examiner concluded that the Veteran did have loss of use of the lower extremities especially the right lower extremity, mainly because of the right ankle condition and also because of the right knee and right hip condition.  

On VA podiatry examination in June 2008, the Veteran complained of constant pain in the right ankle and pain in the left ankle due to a fall in 2004.  The examiner noted there was a progressive increase in weakness and pain in the left ankle.  The Veteran also complained of painful calluses and of pain, weakness, stiffness, swelling, heat, redness, fatigue and lack of endurance in both ankles.  She wore ankle joint braces on both feet, however she had a chronic problem of falling.  Upon range of motion the Veteran had pain in both ankles.  Active dorsiflexion in the right ankle was 10 degrees and active plantar flexion was 8 degrees.  Passive dorsiflexion was to 10 degrees and passive plantar flexion was to 10 degrees.  The Veteran had pain from 0 degrees on dorsiflexion and pain from 12 degrees on plantar flexion.  The Veteran was able to dorsiflex and plantar flex her ankle joint for 5 repetitions but had to stop because of pain and fatigue.  Active dorsiflexion in the left ankle was to 16 degrees, active plantar flexion was to 14 degrees, passive dorsiflexion was to 18 degrees, passive plantar flexion was to 27 degrees.  Painful range of motion started from 7 degrees on dorsiflexion and 17 degrees on plantar flexion.  The Veteran was able to do 10 repetitions.  The Veteran limped to the right side.  As she ambulated, she tended to abduct the right lower extremity.  The examiner indicated that recent x-rays of the feet and ankles were normal.  The diagnoses included moderate equinus of the right ankle, chronic right ankle pain and no overt pathology associated with the left ankle.  The examiner concluded that based on the clinical and radiographic findings the Veteran did not have loss of use of her lower extremities.  

The claims file includes private and VA medical records dated from 1995 to 2009.  On multiple occasions, including in June 2000, July 2004, April 2005, October 2005, June 2006, October 2006, May 2007, September 2007, and September 2008 the Veteran fell because of her right ankle disability.  VA records in November 2005 show that following the fall in October 2005, x-ray indicated a questionable fracture.  On VA podiatry examination in December 2006, the Veteran reported that she had a hobbling gait if she did not wear ankle braces.  Physical examination showed that without ankle braces she had an antalgic gait.  

The Board notes that the Virtual VA paperless claims file associated with the Veteran's claim shows that subsequent to the VA examinations in June 2008, the Veteran has been granted a 20 percent rating for the left ankle disability effective April 26, 2010 and a 10 percent rating for bilateral callus hallux effective April 26, 2010.  She also was granted service connection for a right wrist disability effective May 2009.  Therefore the record shows that there has been an increase in the Veteran's service-connected disabilities, the Veteran has fallen on numerous occasions due to ankle instability, there are conflicting opinions as to whether the Veteran has loss of use of both lower extremities and based on the evidence of record it cannot be determined whether there is loss of use of foot as defined by 38 C.F.R. § 3.350(a)(2) (i.e., whereby no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance).  

Under these circumstances, the Board finds that VA examination is warranted to obtain detailed information as to whether the Veteran meets the criteria for specially adapted housing under 38 C.F.R. § 3.809.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. Afford the Veteran a VA examination to obtain information as to whether she meets the criteria for specially adapted housing.  

The VA examiner is asked to: 

a)  Determine whether the Veteran has loss of use of either lower extremity due to the service-connected low back disability, bilateral ankle disability, right knee disability, right hip disability and bilateral callus hallux disability to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  The examiner should determine whether the Veteran has loss of use of the right upper extremity due to the service-connected right wrist disability to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  

Loss of use of a hand or foot will be held to exist where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  

The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

b)  Determine whether the Veteran has ankylosis of the right knee, right hip or ankles, or shortening of a lower extremity of 3 1/2 inches or more.  

c)  Determine whether there is complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes.  

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 
   
The Veteran's claims file must be made available for review by the examiner, and the examiner should provide the complete rationale for all conclusions reached in a printed (typewritten) report. 
   
2.  After the above development has been completed, adjudicate the claim in light of all pertinent evidence and legal authority.  

3.  If the determination remains adverse, furnish the Veteran and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


